                                        Case 3:00-cv-04599-WHO Document 1352 Filed 01/15/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DELPHINE ALLEN, et al.,                            Case No. 00-cv-04599-WHO
                                                         Plaintiffs,
                                   8
                                                                                            ORDER APPROVING PAYMENT TO
                                                  v.                                        EDWARD SWANSON (DECEMBER
                                   9
                                                                                            2019)
                                  10     CITY OF OAKLAND, et al.,
                                                         Defendants.
                                  11

                                  12          The Court has reviewed the billing records submitted by Edward Swanson for December
Northern District of California
 United States District Court




                                  13   2019 and finds the requested amount reasonable to pay. Accordingly, the City shall deposit

                                  14   $300.00 into the registry for this action within seven calendar days, and the Clerk shall disburse

                                  15   $300.00 to Swanson and McNamara, LLP, once those funds have been received. Any interest

                                  16   accruing on funds deposited in the registry for this action shall be disbursed to the City of Oakland

                                  17   at the conclusion of this case.

                                  18          IT IS SO ORDERED.

                                  19   Dated: January 15, 2020

                                  20

                                  21
                                                                                                    William H. Orrick
                                  22                                                                United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
